Opinion. — Appellant sued appellee, T.J. Hobbs, and the sureties on his bond as constable, for damages for seizing under execution and selling certain cotton seed claimed by appellant to be exempt from forced sale under the provision of the statute exempting to families "all provisions and forage on hand for home consumption."
The court below charged the jury, in effect, that in order for the cotton seed to be exempt they must find from the evidence that they were necessary for home consumption; and this phase of the charge is complained of by appellant, and we think justly so. The word "necessary" signifies essential, indispensable, requisite (Webster's Dictionary). Now it is not required that a particular kind of forage be indispensable in order to bring it within the purview of the exemption statute. If it be suitable for feeding stock, and the supply reserved for home consumption be not unreasonably excessive, it is exempt, although some of it may not, in view of other forage on hand, be absolutely indispensable.
The testimony tended to show that appellant had a considerable quantity of corn; and therefore, under the charge referred to, the jury may have concluded that he was not entitled to any exemption on cotton seed.
Assignments of error presenting other questions are not well taken.
For the error indicated the judgment is reversed and the cause remanded.
Reversed and remanded. *Page 150